[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                    FILED
                          ________________________
                                                            U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                  No. 05-10179                    October 25, 2005
                            ________________________           THOMAS K. KAHN
                                                                     CLERK
                       D. C. Docket No. 03-00640 CV-AR-S

WESLEY HARRIS, JR.,

                                                            Plaintiff-Appellant,

      versus

JOHN E. POTTER
Postmaster General,

                                                            Defendant-Appellee.

                            ________________________

                Appeal from the United States District Court for the
                           Northern District of Alabama
                          _________________________

                                 (October 25, 2005)

Before ANDERSON, BLACK and CARNES, Circuit Judges.

PER CURIAM:

      After oral argument and careful consideration, we affirm. We affirm the

judgment of the district court with respect to plaintiff’s disability claim, because
plaintiff failed to prove that he could perform the essential functions of the job, or

that his health problems could be reasonably accommodated. See Jackson v.

Veterans Administration, 22 F.3d 277 (11th Cir. 1994). We also affirm with respect

to plaintiff’s age claim; there is little or no evidence of age discrimination and

plaintiff’s alleged comparator is not similarly situated. Finally, we affirm the

judgment of the district court with respect to plaintiff’s retaliation claim; plaintiff

has failed to prove either causation or pretext to overcome the defendant’s

legitimate business reason.

      AFFIRMED.




                                            2